DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

1. Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 16 of U.S. Patent 11,052,934 (parent reference). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 9 and 16 are a broader recitation of the subject matter of claims 1, 10 and 16 of U.S. Patent 11,052,934. Thus the invention of the more specific claims of U.S. Patent 11,052,934 is in effect a "species" of the invention of claims 2, 9 and 16, respectively of the instant application. Since it has been held that the generic invention is anticipated by the species, claims 2, 9 and 16 are not patentably distinct from the respective mentioned claims 1, 10 and 16 of U.S. Patent 11,052,934. See In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993.).  Claims 3-8, 10-15 and 17-21 ultimately depend from claims 2, 9 and 16 and are rejected based on the dependency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 18 recites the limitation "the driving means" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
2.	Claim 19 recites the limitation "the driving means in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.    Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pujols (US PG Pub 2017/0021851).
 [Claim 9] Regarding claim 9, Pujol discloses a frame for use with a stroller, the frame comprising: a first leg (10-20); a second leg (10-20); a handle arm (31); a joint (40) coupling the first leg and the handle arm (FIG 1A) the joint including: a locking portion (40 locks the stroller in the use and storage positions); and a release portion (50) the release portion removably coupled to the locking portion (Pujols paragraph [0027]) the release portion to uncouple from the locking portion in response to movement of the handle arm to enable the second leg to rotate relative to the first leg (Pujols paragraph [0027]).
 [Claim 10] Regarding claim 10, Pujol discloses the frame of claim 9, wherein the handle arm is pivotable about the joint when the release portion is uncoupled from the locking portion (Pujols paragraph [0027]).
 [Claim 11] Regarding claim 11, Pujol discloses the frame of claim 10, wherein the handle arm is rotatable toward the first leg when the handle arm is pivoted about the joint (Pujols paragraph [0027]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/Examiner, Art Unit 3614    
                                                                                                                                                                                                    /JAMES A ENGLISH/Primary Examiner, Art Unit 3614